Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Abstract has been amended as follows in order to comply with the 150 word limit of 37 CFR 1.72(b) – 

“A dental implant system including a dental implant (1) and an associated implant analog (50), the implant extending along a longitudinal axis (L1) from an apical end (101) to a coronal end (102) and having an external surface for anchoring and osseointegrating in bone, a coronal end portion (105) having abutment connection geometry for cooperating with an abutment which can be seated in one or more defined positions on the implant, the abutment connection geometry having a coronally facing abutment contact surface (128) which extends around the full circumference of the implant, and in use directly contacts the abutment and provides a stop defining the axial location of the abutment relative to the implant, the coronal end portion further having a coronally facing prosthesis contact surface (129) located radially beyond the abutment contact surface, the prosthesis contact surface being a continuous surface extending around the full circumference of the implant.   

Any inquiry concerning this communication should be directed to RALPH A LEWIS at telephone number (571)272-4712.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772